Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04052 Legg Mason Partners Money Market Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-451-2010 Date of fiscal year end: August 31 Date of reporting period: May 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS MONEY MARKET TRUST CITI NEW YORK TAX FREE RESERVES FORM N-Q MAY 31, 2008 Citi New York Tax Free Reserves Schedule of Investments (unaudited) May 31, 2008 Face Amount Security Value SHORT-TERM INVESTMENTS  100.1% Education  9.6% $ Brookhaven-Comsewogue, Union Free School District, NY, TAN, 4.000% due 6/30/08 $ Monroe County, NY, Industrial Development Agency: Civic Facility Revenue, Monroe Community College, LOC-JPMorgan Chase, 1.570%, 6/5/08 (a) Revenue, Monroe Community College, LOC-JP Morgan Chase Bank, 1.570%, 6/5/08 (a) New York City, NY, Industrial Development Agency, Civic Facility Revenue, Refunding & Improvements Touro College, LOC-JPMorgan Chase, 1.500%, 6/4/08 (a) New York State Dormitory Authority Revenue: TECP 1.450% due 6/11/08 Cornell University: SPA-HSBC Bank USA N.A., 1.350%, 6/5/08 (a) SPA-JPMorgan Chase, 1.350%, 6/5/08 (a) Court Facilities Lease, LOC-Bayerische Landesbank, 1.550%, 6/4/08 (a) Fordham University, LOC-Allied Irish Bank PLC, 1.350%, 6/4/08 (a) Oxford University Press Inc., LOC-Landesbank Hessen-Thuringen, 1.450%, 6/4/08 (a) Rockefeller University, 1.300%, 6/5/08 (a) Wagner College, LOC-Morgan Guarantee Trust, 1.500%, 6/4/08 (a) Niagara County, NY, Industrial Development Agency Civic Facilities Revenue, Student Housing Village Corp., LOC-RBS Citizens Bank N.A., 1.570%, 6/5/08 (a) Tompkins County, NY, Industrial Development Agency Revenue, Civic Facility, Cornell University, SPA-JPMorgan Chase: 1.200%, 6/2/08 (a) 1.300%, 6/2/08 (a) Total Education Electric  1.3% New York State Energy Research & Development Authority Facility, Revenue, Consolidated Edison Co., LOC-Citibank N.A., 1.700%, 6/4/08 (a)(b) 13,475,000 Finance  7.2% New York City, NY, TFA: Future Tax Secured, C5, Toronto, Dominion Bank, 1.550%, 6/2/08 (a) Future Tax Secured, SPA-Dexia Credit Local, 1.540%, 6/4/08 (a) Future Tax Secured: Revenue: 5.000% due 11/1/08 LIQ-Landesbank Baden-Wurttemberg, 1.500%, 6/4/08 (a) SPA-Landesbank Baden-Wurttemberg, 1.150%, 6/2/08 (a) SPA-Bayerische Landesbank, 1.550%, 6/2/08 (a) Subordinated, SPA-Landesbank Hessen, 0.980%, 6/2/08 (a) New York City Recovery Project Revenue: SPA-Royal Bank of Canada, 1.550%, 6/2/08 (a) Subordinated: Credit Enhanced by Bayerische Landesbanken, 1.450%, 6/4/08 (a) 4,505,000 LIQ-Bayerische Landesbank, 1.300%, 6/2/08 (a) LIQ-JPMorgan Chase, 1.550%, 6/2/08 (a) LIQ-Landesbank Hessen-Thuringen, 1.520%, 6/4/08 (a) New York State LGAC: LOC-Bank of Nova Scotia, 1.450%, 6/4/08 (a) See Notes to Schedule of Investments. 1 Citi New York Tax Free Reserves Schedule of Investments (unaudited) (continued) May 31, 2008 Face Amount Security Value Finance  7.2% (continued) $ LOC-Bayerische Landesbank & Westdeutsche Landesbank, 1.500%, 6/4/08 (a) $ LOC-Westdeutsche Landesbank & Bayerische Landesbank, 1.650%, 6/4/08 (a) Revenue, LOC-Landesbank Hessen-Thuringen, 1.450%, 6/4/08 (a) Senior Lien, 5.000% due 4/1/09 Total Finance General Obligation  21.0% Clinton County, NY, GO, BAN, 4.250% due 7/18/08 Commonwealth of Puerto Rico: TRAN, LOC-Bank of Nova Scotia, et al, 4.250% due 7/30/08 GO, Refunding, Public Improvements, FSA, SPA-Dexia Credit Local, 1.250%, 6/2/08 (a) Deer Park, NY, UFSD, GO, TRAN, 4.250% due 6/30/08 East Hampton, NY, GO, Union Free School District, TAN, 4.000% due 6/30/08 East Ramapo, NY, CSD, GO, BAN, 4.000% due 6/19/08 Enlarged Troy School District, NY, GO, BAN, 4.250% due 7/3/08 Groton, NY, CSD, GO, BAN, 2.500% due 6/10/09 Massachusetts State, GO, Consolidated Loan, SPA-Dexia Credit Local, 1.400%, 6/2/08 (a) Mineola, NY, Union Free School District, GO, BAN, 3.500% due 6/30/08 Nassau County, NY, GO, TAN, 3.750% due 9/30/08 New Rochelle, NY, City School District, GO, BAN, 2.250% due 4/24/09 New York City, NY, GO: LIQ FAC-Depfa Bank PLC, 1.150%, 6/2/08 (a) LOC-Allied Irish Bank PLC, 1.300%, 6/2/08 (a) LOC-Bank of New York, 1.410%, 6/4/08 (a) LOC-Bayerische Landesbank, 1.520%, 6/4/08 (a) LOC-Morgan Guaranty Trust, 1.600%, 6/4/08 (a) Subordinated: LOC-Bank of New York: 1.370%, 6/4/08 (a) 1.450%, 6/4/08 (a) LOC-Bank of Nova Scotia, 1.500%, 6/4/08 (a) LOC-BNP Paribas: 1.400%, 6/4/08 (a) 1.450%, 6/4/08 (a) 1.520%, 6/4/08 (a) LOC-JPMorgan Chase: 1.480%, 6/4/08 (a) 1.540%, 6/4/08 (a) LOC-Royal Bank of Scotland, LOC-WestLB AG, 1.370%, 6/5/08 (a) 7,650,000 LOC-Westdeutsche Landesbank, 1.150%, 6/2/08 (a) SPA-Bayerische Landesbank, 1.520%, 6/4/08 (a) TFA, Future Tax Secured, SPA-JPMorgan Chase, 1.540%, 6/4/08 (a) New York City, NY, GO, Subordinated, LOC-Bank of Nova Scotia, 1.400%, 6/4/08(a) Niskayuna, NY, CSD, GO, BAN, 2.250% due 4/30/09 Plainview Old Bethpage, NY, CSD, GO, TAN, 4.250% due 6/30/08 Riverhead, NY, CSD, GO, TAN, 4.000% due 6/30/08 Sullivan County, NY, GO, BAN, 4.250% due 7/18/08 Syracuse, NY, GO, RAN, 4.000% due 6/30/08 Wappingers, NY, CSD, GO, BAN, 4.250% due 7/18/08 Total General Obligation See Notes to Schedule of Investments. 2 Citi New York Tax Free Reserves Schedule of Investments (unaudited) (continued) May 31, 2008 Face Amount Security Value Hospitals  5.3% Nassau Health Care Corp.: $ New York Revenue, Subordinated, FSA, SPA-Dexia Credit Local, 1.300%, 6/5/08 (a) $ Refunding, FSA, SPA-Dexia Credit Local, 1.520%, 6/5/08 (a) Subordinated, FSA, SPA-Dexia Credit Local, 1.300%, 6/5/08 (a) New York City, NY, Capital Resources Corp. Revenue, Loan Enhanced Assistance, LOC-Bank of America, 1.400%, 6/5/08 (a) New York State Dormitory Authority Revenue: Ithaca College, LOC-RBS Citizens N.A., 1.530%, 6/5/08 (a) Mental Health Services Facilities, FSA, SPA-Dexia Credit Local, 1.510%, 6/5/08 (a) New York State Dormitory Authority, State Personal Income Tax Revenue, 4.000% due 3/15/09 Suffolk County, NY, Industrial Development Agency, Civic Facilities Revenue, Huntington Hospital, LOC-Bank of America, 1.550%, 6/4/08 (a) 8,595,000 Total Hospitals Housing: Multi-Family  22.6% New York City, NY, HDC, Mortgage Revenue, Queens Family Courthouse Apartment, LOC-Citibank N.A., 1.780%, 6/4/08 (a)(b) New York City, NY, HDC, MFH Rent Revenue: 100 Jane Street Development, FNMA, 1.620%, 6/4/08 (a)(b) First Avenue Development, FNMA-Collateralized, 1.620%, 6/4/08 (a)(b) James Tower Development, FNMA, LIQ-FNMA, 1.350%, 6/4/08 (a) West 61 Street Apartments, FNMA, LIQ-FNMA, 1.580%, 6/4/08 (a)(b) New York City, NY, HDC, MFH Revenue: Columbus Apartments, LIQ-FNMA, 1.550%, 6/4/08 (a) Morris Avenue Apartments, LOC-HSBC Bank USA N.A., 1.530%, 6/4/08 New York City, NY, HDC, Multi-Family Highbridge Apartments, LOC- HSBC Bank USA N.A., 1.530%, 6/4/08 (a)(b) New York City, NY, HDC, Multi-Family Mortgage Revenue: 20 Exchange Place, LOC-Landesbank Hessen-Thuringen, 1.600%, 6/4/08 (a) 1,000,000 201 Pearl Street Development, FNMA, 1.520%, 6/4/08 (a) Beekman Tower, LOC-Royal Bank of Scotland, 1.450%, 6/4/08 (a) Las Casas Development, LOC-Bank of America N.A., 1.600%, 6/4/08 (a)(b) 12,880,000 New York City, NY, HDC, Multi-Family Rent Housing Revenue, FNMA, LIQ-FNMA, 1.520%, 6/4/08 (a) New York City, NY, HDC, Multi-Family Revenue: 941 Hoe Avenue Apartments, LOC-Key Bank N.A., 1.530%, 6/4/08 (a)(b) 1,660,000 Mortgage Beacon Mews Development, LOC-Citibank N.A., 1.780%, 6/4/08 (a)(b) New York City, NY, HDC, Related Monterey, LIQ-FNMA, 1.550%, 6/4/08 (a) 22,200,000 New York State HFA: Historic Front Street, LOC-Bank of New York, 1.430%, 6/4/08 (a) Revenue, Normandie Court I Project, LOC-Landesbank Hessen- Thuringen Girozentrale, 1.550%, 6/4/08 (a) Service Contract Revenue, LOC-Westdeutsche Landesbank, 1.520%, 6/4/08 (a) SPA-FNMA, 1.550%, 6/4/08 (a)(b) Worth Street, LIQ-FNMA, 1.580%, 6/4/08 (a)(b) See Notes to Schedule of Investments. 3 Citi New York Tax Free Reserves Schedule of Investments (unaudited) (continued) May 31, 2008 Face Amount Security Value Housing: Multi-Family  22.6% (continued) New York State Housing Finance Agency: $ Brook Avenue Apartments, LOC-Bank of America N.A., 1.580%, 6/4/08 (a)(b) $ 12,000,000 Tribeca Green Housing, LOC-Landesbank Hessen-Thruingen, 1.550%, 6/4/08 (a) 16,545,000 New York State Housing Finance Agency Revenue: 600 West 42nd Street, LOC-Bank of New York, 1.600%, 6/4/08 (a)(b) Admiral Halsey Senior Apartments, LOC-Citibank N.A., 1.600%, 6/4/08 (a)(b) 2,075,000 Clinton Green South Housing, LOC-Bank of America N.A., 1.750%, 6/4/08 (a)(b) 1,000,000 Ocean Park Apartments Housing, LIQ-FNMA, 1.600%, 6/4/08 (a)(b) Remeeder Houses, LOC-Citibank N.A., 1.600%, 6/4/08 (a)(b) New York, NY, HDC: Mortgage Revenue, The Crest, LOC-Landessbank Hessen-Thuringen, 1.600%, 6/4/08 (a) MFH, Revenue, 90 West St., LIQ-FNMA, 1.520%, 6/4/08 (a) Total Housing: Multi-Family Housing: Single Family  3.2% New York State Housing Finance Agency: Revenue: 10 Barclay Street, LIQ-FNMA, 1.510%, 6/4/08 (a) Victory Housing, Credit Enhanced by FNMA, 1.580%, 6/4/08 (a)(b) Service Contract Revenue, Refunding, LOC-State Street Bank & Trust Co., 1.520%, 6/4/08 (a) New York State Mortgage Agency Revenue, Homeowner Mortgage, SPA- Dexia Credit Local, 1.520%, 6/2/08 (a)(b) Total Housing: Single Family Industrial Development  8.8% Albany, NY, Industrial Development Agency, Civic Facility Revenue: Living Residential Corporation Project, LOC-HSBC Bank USA N.A., 1.570%, 6/5/08 (a) Teresian House, LOC-Citizens Bank N.A., 1.600%, 6/5/08 (a) Hempstead, NY, IDA Revenue, Refunding, Trigen Nassau Energy, LOC- Societe Generale, 1.750%, 6/4/08 (a)(b) Liberty, NY, Development Corp. Revenue, 377 Greenwich LLC, LOC-Wells Fargo Bank N.A., 1.350%, 6/5/08 (a) Monroe County, NY: IDA Revenue, Margaret Woodbury Strong, LOC-JPMorgan Chase, 1.500%, 6/5/08 (a) Industrial Development Agency, Civic Facility Revenue, Continuing Development Services Inc. Project, LOC-Citizens Bank N.A., 1.600%, 6/5/08 (a) New York City, NY, IDA, 1 Bryant Park LLC, LOC-Bank of America NA, Bank of New York, GIC-Bayerische Landesbank, 1.600%, 6/4/08 (a) New York City, NY, IDA, Revenue, Children's Oncology Society, LOC-Bank of New York, 1.500%, 6/4/08 (a) Oneida County, NY, Industrial Development Agency, Civic Facility Revenue, Mohawk Valley, St. Lukes, LOC-Bank of America N.A., 1.630%, 6/5/08 (a) 1,400,000 Rensselaer County, NY, Industrial Development Agency, Civic Facility Revenue, RC Housing I LLC Project, LOC-Citizens Bank N.A., 1.620%, 6/5/08 (a) 2,275,000 Rockland County, NY, IDA, IDR, Intercos America Inc. Project, LOC-HSBC Bank USA N.A., 1.850%, 6/5/08 (a)(b)(c) See Notes to Schedule of Investments. 4 Citi New York Tax Free Reserves Schedule of Investments (unaudited) (continued) May 31, 2008 Face Amount Security Value Industrial Development  8.8% (continued) $ Suffolk County, NY, IDA, IDR, Spellman/Merrill, Realty, LOC-HSBC Bank USA N.A., 1.850%, 6/5/08 (a)(b)(c) $ Trust for Cultural Resources, NYC Revenue, WNYC Radio Inc., LOC- Wachovia Bank, 1.580%, 6/5/08 (a) Total Industrial Development Miscellaneous  0.6% Board of Cooperative Educational Services, NY, Sole Supervisory District, RAN, 4.000% due 6/27/08 Capital District Regional Off Track Betting Corp. New York, LOC-Bank of America, 2.350%, 6/5/08 (a) Total Miscellaneous Pre-Refunded  0.5% Long Island Power Authority, Electric System Revenue, MBIA/IBC, 5.250% due 6/1/08 (d) New York State Dormitory Authority Revenue, Long Island Jewish Medical Center, MBIA, 5.000% due 7/1/08 (d) Total Pre-Refunded Public Facilities  0.9% New York City, NY, Trust for Cultural Resources, Revenue, Asia Society, LOC-JPMorgan Chase, 1.400%, 6/5/08 (a) New York State Dormitory Authority Revenue, Metropolitan Museum of Art, 1.450%, 6/4/08 (a) Total Public Facilities Tax Allocation  1.7% Nassau County, NY, Interim Finance Authority, Sales Tax Secured, SPA- KBC Bank N.V., 1.500%, 6/4/08 (a) Transportation  8.4% Albany County, NY, Airport Authority Revenue, Refunding, LOC-Bank of America N.A., 1.730%, 6/5/08 (a)(b) MTA, NY, Revenue: Dedicated Tax, FSA, SPA-Dexia Credit Local, 1.350%, 6/5/08 (a) Subordinated, LOC-Fortis Bank NY, 1.400%, 6/5/08 (a) Refunding, FSA, SPA-Westdeutsche Landesbank, 1.520%, 6/5/08 (a) Subordinated, LOC-Fortis Bank SA, 1.590%, 6/5/08 (a) MTA, TECP, LOC-ABN AMRO Bank NY, 3.050% due 7/8/08 Triborough Bridge & Tunnel Authority, NY, Revenue, Refunding: MTA Bridges Tunnels, FSA, SPA-JPMorgan Chase, 1.520%, 6/4/08 (a) SPA-ABN AMRO Bank N.V., 1.460%, 6/5/08 (a) Subordinated, SPA-Landesbank Baden-Wurttemberg, 1.450%, 6/5/08 (a) Total Transportation Utilities  3.5% Long Island, NY, Power Authority: Electric System Revenue, Subordinated, LOC-Bayerische Landesbank, 1.350%, 6/2/08 (a) Subordinated: LOC-Bayerische Landesbank & Landesbank Baden-Wurttemberg, 1.550%, 6/4/08 (a) LOC-JPMorgan Chase, Landesbank Baden-Wurttemberg, 1.600%, 6/4/08 (a) LOC-State Street Bank & Trust Co., 1.300%, 6/2/08 (a) New York State Energy Research & Development Authority, Revenue, Consolidated Edison Co.: See Notes to Schedule of Investments. 5 Citi New York Tax Free Reserves Schedule of Investments (unaudited) (continued) May 31, 2008 Face Amount Security Value Utilities  3.5% (continued) $ 2,425,000 LOC-Wachovia Bank N.A., 1.500%, 6/4/08 (a) $ 2,425,000 13,000,000 Subordinated, LOC-Wachovia Bank, 1.600%, 6/4/08 (a) Total Utilities Water & Sewer  5.5% 7,200,000 Buffalo, NY, Municipal Water Finance Authority, Water Systems Revenue, LOC-JPMorgan Chase, 1.400%, 6/4/08 (a) 7,200,000 9,900,000 New York City, NY, Municipal Water Finance Authority, Water & Sewer System Revenue, SPA-Lloyds TSB Bank PLC, 1.300%, 6/2/08 (a) 9,900,000 New York City, NY, Municipal Water Finance Authority: 32,450,000 SPA-Dexia Credit Local, 1.550%, 6/5/08 (a) 32,449,882 Water & Sewer System Revenue: 5,600,000 SPA-Bayerische Landesbank, 0.980%, 6/2/08 (a) 5,600,000 500,000 SPA-Dexia Credit Local, 1.150%, 6/2/08 (a) 500,000 300,000 Subordinated, SPA-Dexia Credit Local, 1.350%, 6/5/08 (a) Total Water & Sewer TOTAL INVESTMENTS  100.1% (Cost  $1,011,022,937#) 1,011,022,937 Liabilities in Excess of Other Assets  (0.1)% ) TOTAL NET ASSETS  100.0% $ (a) Variable rate demand obligations have a demand feature under which the Fund can tender them back to the issuer on no more than 7 days notice. Date shown is the date of the next interest rate change. (b) Income from this issue is considered a preference item for purposes of calculating the alternative minimum tax ("AMT"). (c) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. This security has been deemed liquid pursuant to guidelines approved by the Board of Trustees, unless otherwise noted. (d) Pre-Refunded bonds are escrowed with U.S. government obligations and/or U.S. government agency securities and are considered by the manager to be triple-A rated even if issuer has not applied for new ratings. # Aggregate cost for federal income tax purposes is substantially the same. Abbreviations used in this schedule: BAN - Bond Anticipation Notes CSD - Central School District FNMA - Federal National Mortgage Association FSA - Financial Security Assurance - Insured Bonds GIC - Guaranteed Investment Contract GO - General Obligation HDC - Housing Development Corporation HFA - Housing Finance Authority IBC - Insured Bond Certificates IDA - Industrial Development Authority IDR - Industrial Development Revenue LGAC - Local Government Assistance Corporation LIQ - Liquidity Facility LOC - Letter of Credit MBIA - Municipal Bond Investors Assurance Corporation - Insured Bonds MFH - Multi-Family Housing MTA - Metropolitan Transportation Authority RAN - Revenue Anticipation Notes SPA - Standby Bond Purchase Agreement - Insured Bonds TAN - Tax Anticipation Notes TECP - Tax Exempt Commercial Paper TFA - Transitional Finance Authority TRAN - Tax and Revenue Anticipation Notes UFSD - Unified Free School District See Notes to Schedule of Investments. 6 Citi New York Tax Free Reserves Schedule of Investments (unaudited) (continued) May 31, 2008 Ratings Table* S&P/Moody's** A-1 % VMIG1 NR SP1 AAA/Aaa MIG1 Total Investments % *As a percent of total investments. ** S&P primary rating; Moody's secondary. See pages 8 and 9 for definitions of ratings. See Notes to Schedule of Investments. 7 Bond Ratings (unaudited) The definitions of the applicable rating symbols are set forth below: Standard & Poors Ratings Service (Standard & Poors) Ratings from AA to CCC may be modified by the addition of a plus (+) or minus () sign to show relative standings within the major rating categories. AAA  Bonds rated AAA have the highest rating assigned by Standard & Poors. Capacity to pay interest and repay principal is extremely strong. AA  Bonds rated AA have a very strong capacity to pay interest and repay principal and differ from the highest rated issues only in a small degree. A  Bonds rated A have a strong capacity to pay interest and repay principal although they are somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than debt in higher rated categories. BBB  Bonds rated BBB are regarded as having an adequate capacity to pay interest and repay principal. Whereas they normally exhibit adequate protection parameters, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay interest and repay principal for bonds in this category than in higher rated categories. BB, B, CCC, CC and C  Bonds rated BB, B, CCC, CC and C are regarded, on balance, as predominantly speculative with respect to capacity to pay interest and repay principal in accordance with the terms of the obligation. BB represents the lowest degree of speculation and C the highest degree of speculation. While such bonds will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major risk exposures to adverse conditions. D  Bonds rated D are in default and payment of interest and/or repayment of principal is in arrears. Moodys Investors Service (Moodys) Numerical modifiers 1, 2 and 3 may be applied to each generic rating from Aa to Caa, where 1 is the highest and 3 the lowest ranking within its generic category. Aaa  Bonds rated Aaa are judged to be of the best quality. They carry the smallest degree of investment risk and are generally referred to as gilt edge. Interest payments are protected by a large or by an exceptionally stable margin and principal is secure. While the various protective elements are likely to change, such changes can be visualized as most unlikely to impair the fundamentally strong position of such issues. Aa  Bonds rated Aa are judged to be of high quality by all standards. Together with the Aaa group they comprise what are generally known as high grade bonds. They are rated lower than the best bonds because margins of protection may not be as large as in Aaa securities or fluctuation of protective elements may be of greater amplitude or there may be other elements present which make the long-term risks appear somewhat larger than in Aaa securities. A  Bonds rated A possess many favorable investment attributes and are to be considered as upper medium grade obligations. Factors giving security to principal and interest are considered adequate but elements may be present which suggest a susceptibility to impairment some time in the future. Baa  Bonds rated Baa are considered as medium grade obligations, i.e., they are neither highly protected nor poorly secured. Interest payments and principal security appear adequate for the present but certain protective elements may be lacking or may be characteristically unreliable over any great length of time. Such bonds lack outstanding investment characteristics and in fact have speculative characteristics as well. Ba  Bonds rated Ba are judged to have speculative elements; their future cannot be considered as well assured. Often the protection of interest and principal payments may be very moderate and therefore 8 Bond Ratings (unaudited)(continued) not well safeguarded during both good and bad times over the future. Uncertainty of position characterizes bonds in this class. B  Bonds rated B generally lack characteristics of desirable investments. Assurance of interest and principal payments or of maintenance of other terms of the contract over any long period of time may be small. Caa  Bonds rated Caa are of poor standing. These may be in default, or present elements of danger may exist with respect to principal or interest. Ca  Bonds rated Ca represent obligations which are speculative in a high degree. Such issues are often in default or have other marked short-comings. C  Bonds rated C are the lowest class of bonds and issues so rated can be regarded as having extremely poor prospects of ever attaining any real investment standing. Fitch Ratings Service (Fitch) Ratings from AA to CCC may be modified by the addition of a plus (+) or minus () sign to show relative standings within the major rating categories. AAA  Bonds rated AAA have the highest rating assigned by Fitch. Capacity to pay interest and repay principal is extremely strong. AA  Bonds rated AA have a very strong capacity to pay interest and repay principal and differ from the highest rated issues only in a small degree. A  Bonds rated A have a strong capacity to pay interest and repay principal although they are somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than debt in higher rated categories. BBB  Bonds rated BBB are regarded as having an adequate capacity to pay interest and repay principal. Whereas they normally exhibit adequate protection parameters, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay interest and repay principal for bonds in this category than in higher rated categories. BB, B, CCC and CC  Bonds rated BB, B, CCC and CC are regarded, on balance, as predominantly speculative with respect to capacity to pay interest and repay principal in accordance with the terms of the obligation. BB represents a lower degree of speculation than B, and CC the highest degree of speculation. While such bonds will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major risk exposures to adverse conditions. NR  Indicates that the bond is not rated by Standard & Poors, Moodys or Fitch. Short-Term Security Ratings (unaudited) SP-1  Standard & Poors highest rating indicating very strong or strong capacity to pay principal and interest; A-1  Standard & Poors highest commercial paper and variable-rate demand obligation (VRDO) rating VMIG1  Moodys highest rating for issues having a demand feature VRDO. MIG1  Moodys highest rating for short-term municipal obligations. P-1  Moodys highest rating for commercial paper and for VRDO prior to the advent of the VMIG 1 rating. F1  Fitchs highest rating indicating the strongest capacity for timely payment of financial commitments; those issues determined to possess overwhelming strong credit feature are denoted with a plus (+) sign. 9 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies Citi SM New York Tax Free Reserves (the Fund) is a separate non-diversified series of Legg Mason Partners Money Market Trust (the "Trust"). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The following are significant accounting policies consistently followed by the Fund and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. Money market instruments are valued at amortized cost, in accordance with Rule 2a-7 under the 1940 Act, which approximates market value. This method involves valuing portfolio securities at their cost and thereafter assuming a constant amortization to maturity of any discount or premium. The Funds use of amortized cost is subject to its compliance with certain conditions as specified by Rule 2a-7 of the 1940 Act. (b) Fund Concentration. Since the Fund invests primarily in obligations of issuers within New York, it is subject to possible concentration risks associated with economic, political, or legal developments or industrial or regional matters specifically affecting New York. (c) Security Transactions. Security transactions are accounted for on a trade date basis. (d) Credit and market risk . The Fund may invest in instruments specifically structured so that they are eligible for purchase by money market funds, including securities that have demand, tender or put features, or interest rate reset features. Structured instruments may take the form of participation interests or receipts in underlying securities or other assets and in some cases are backed by the financial institution serving as a liquidity provider. Some of these instruments may have an interest rate swap feature which substitutes a floating or variable interest rate for the fixed interest rate on an underlying security, and some may be asset-backed or mortgage-backed securities. Structured instruments are a type of derivative instrument and the payment and credit qualities of these instruments derive from the assets embedded in the structure. The fair value of these securities may be different than the amortized cost value reported in the Schedule of Investments for the Fund. As of the date of this report, the fund continued to meet the requirements under Rule 2a-7 that permits the Fund to utilize amortized cost to value its securities. 2. Recent Accounting Pronouncements On September 20, 2006, the Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 157, Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Management has determined that there is no material impact to the Funds valuation policies as a result of adopting FAS 157. The Fund will implement the disclosure requirements beginning with its November 30, 2008 Form N-Q. * * * In March 2008, FASB issued the Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 is effective for fiscal years and interim periods beginning after November 15, 2008. FAS 161 requires enhanced disclosures about the Funds derivative and hedging activities, including how such activities are accounted for and their effect on the Funds financial position, performance and cash flows. Management is currently evaluating the impact the adoption of FAS 161 will have on the Funds financial statements and related disclosures. 10 ITEM 2. CONTROLS AND PROCEDURES. (a) The registrants principal executive officer and principal financial officer have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a- 3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the 1940 Act and 15d-15(b) under the Securities Exchange Act of 1934. (b) There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are likely to materially affect the registrants internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Legg Mason Partners Money Market Trust By /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: July 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: July 28, 2008 By:/s/ Frances M. Guggino Frances M. Guggino Chief Financial Officer Date: July 28, 2008
